DETAILED ACTION
The preliminary amendment filed 1/3/2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rotor and anchor (of claims 6 and 14), the controller (of claims 7 and 15) and the electric actuator (of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 lacks antecedent basis for “the plan wheel carrier” which should apparently be recited as – the planet wheel carrier --.
Claim 4 is indefinite as being dependent form an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hallundbaek (US 2014/0014365).  Hallundbaek discloses a pulling tool for use in a wellbore for tubing for pulling cable, the pulling tool comprising a propulsion module having a main section (fig 1, 18) and a propulsion arm (60) hinged to the main section, the prolusion arm having a propulsion wheel (92) with a gear system, the pulling tool further comprising an electric motor (17) for driving the propulsion wheel via the gear system, wherein the gear system of the propulsion wheel comprises: a fixed internal gear rim (as in fig 13 or 14, 96 or 96b is internal to the system and contains fixed gear); an internal gear rim (98) inside the propulsion wheel); an input shaft (84) coaxially positioned relative to the fixed internal gear rim (fig 13/14) and the internal gear rim of the propulsion wheel; at least one externally toothed body (97/97B) meshing with the fixed internal gear rim and the internal gear rim (fig 13/14) of the propulsion wheel; the fixed internal gear rim and the internal gear rim of the propulsion wheel having a different number of teeth (as shown 98 vs 96 would have different number of teeth); and the at least one externally toothed body being driven via the input shaft (paragraph 82).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hallundbaek in view of Oishi (US 2016/0061308).  Hallundbaek discloses all the limitations of these claims, as applied to claims 1 and 9 above, except for the externally toothed body comprising a flexible toothing and flexible bearing.  Oishi discloses a gear system comprising: a flexible toothing (19) supported by way of a flexible bearing (21) against a wave generator (27) driven by an input shaft.  It would have been obvious to one of ordinary skill in the art before the time of filing to provide the flexible gear system as taught by Oishi with the pulling tool of Hallundbaek in order to provide a gear system with no excessive stress (paragraph 3, Oishi).  Providing the system of Oishi with the tool of Hallundbaek would appear to result in the gear system of the propulsion wheel as forming a harmonic gear (as best understood since the same components as claimed are provided, and there is no clear recitation of what is additionally required by reciting a “harmonic gear”).

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hallundbaek in view of Gissler et al. (US 6,273,189).  Hallundbaek discloses all the limitations of these claims, as applied to claims 1 and 9 above, except for a motor being a brushless motor with a controller.  Gissler et al. discloses a pulling tool comprising an electric motor which is a brushless motor (col. 13, lines 55-58) and a motor controller (col. 13, lines 60-67 at least where 524 controls motor).  It would have been obvious to one of ordinary skill in the art before the time of filing to provide the electric motor of Gissler et al. with the tool of Hallendbaek since the choosing from a finite number of .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hallundbaek alone.  Hallundbaek discloses all the limitations of this claim, as applied to claim 1 above, and including the hinged propulsion arm is configured for assuming a first retracted position inside the propulsion module (paragraph 74) and a second actuated position against a wellbore or tubing wall, but does not include that the actuator for the arm is an electric actuator.  Hallendbaek does disclose that the arm is moved by hydraulic actuation (paragraph 74).  The examiner takes Official Notice that electric actuators are well known as an alternative to hydraulic actuation in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the time of invention to provide an electric actuator for the arms of Hallundbaek since choosing from a finite number of identified predictable solutions (for actuation type) is considered obvious to one of ordinary skill.





Allowable Subject Matter
Claims 3 and 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 5, 6 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558.  The examiner can normally be reached on M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (Acting) can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/D. ANDREWS/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             
2/24/2021